In this proceeding for a summary injunction pursuant to the Penal Law (§ 964), the relief granted at Special Term is too broad. The individual defendant conducts several business enterprises from the same premises and all are listed under the same telephone number. *822To bar the use of that telephone number to the defendants, other than “Fiat Sales and Service” would be too drastic a remedy in a summary proceeding such as this. Under the circumstances, the third ordering paragraph will be modified to eliminate therefrom, the individual defendant Vaughan and all corporations or trade names mentioned therein, save “ Fiat Sales and Service,” and as so modified on the facts and the law and in the exercise of discretion, the order is otherwise affirmed. Settle order.
[7 Misc 2d 4.]
Concur — Botein, P. J., Breitel, Rabin, Frank and Bastow, JJ.